DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/27/2020 has been considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-9, 12, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.).
The instant invention is drawn to a composition comprising (a) fibers, (b) ethanol, (c) at least one polymer, (d) a propellant, (e) a dye, and (f) a pigment, as further specified by the claims.
Frankze teaches compositions for treating, forming, or maintaining a hair style; the compositions comprise a specified polymer in an amount of 0.01 to 25% by weight of the total formulation (limitations of claim 1”c” and ranver overlapping with claim 7) as well as fibers having a length of from 1 to 1100 micrometers (range overlapping with range of 1 to 200 micrometers as recited in claim 6) and comprising 0.01 to 2.5% by weight of the total formulation (range overlapping with claim 2); fibers such as silk, cellulose, flax linen, wool, and cotton can be used as the fiber component (see abstract, in particular)(components “a” and “c” as recited in claim 1 and overlapping amounts as recited in claims 2).  Frankze’s formulations may comprise ingredients including ethanol (column 2, line 50), and hair dyeing and fixing composition Example 16 demonstrates ethanol in an amount of 50% by weight of the total formulation (limitation of claim 1 “b” and overlapping range with claim 8).  Frankze teaches a propellant may be used to spray the composition and that the propellant is present in an amount from 3 to 75% by weight of the total formulation (column 3, lines 37-44)(limitations of claim 1”d” and range overlapping with claim 9).  Frankze teaches that a hair dyeing composition according to the invention may comprise 0.05 to 2.0 percent by weight of a hair dye compound (see column 4, lines 4-18)(limitations of claims 1, 
Franzke does not teach a single embodiment necessarily incorporating this particular combination of components, therefore this rejection is made using obviousness rationale.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to combine a hair dye and fiber as taught by Frankze with at least one polymer, a propellant, and ethanol, as taught by Franzke with a reasonable expectation of success.  One would have been motivated to,respectively, to achieve the known benefits associated with each of these components in a hair treating formulation specifically, polymer agent benefits, propellent benefits, and ethanol solvent benefits. 

Claims 4, 5, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke have been delineated above.  	Franzke does not specify the additional inclusion of starch or a pigment as instantly recited.  Allwohn cures this deficiency.
Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]) inn amount preferably 0.01 to 20 weight percent, 0.05 to 10%, and partiulalry preferably 0.1 to 5% by weight (see [0018])(limitation of claims 10).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included, such as chromium oxide hydrate (CI77289)(limitation of claim 5) in an amount especially from 0.1 to 5% by weight (see [0009] and [0045]-[0047])(limitation of claims 4, 5, and 20).
	Franzke and Allwohn both are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add a starch and/or a dye component in an amount specified by Allwohn into the prodcuts of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.).
The teachings of Franzke have been delineated above.  	Franzke does not specify a starch-dye component.  It is noted that Franzke teaches fibers including cellulose and others which may be used as the fiber component (see abstract, in particular).  Shinoki cures this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One wnould have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.


Claims 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.) and DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke have been delineated above.  	Franzke does not specify a fiber-pigment or pigmented fiber component.  It is noted that Franzke teaches fibers including cellulose and others which may be used as the fiber component (see abstract, in particular).  
Shinoki and Allwohn cure this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One wnould have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.
Moreover, Allwohn provides motivation for substituting a pigment for a dye.  Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included.
	Franzke and Allwohn both are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a pigment for a dye in the formulations of Franzke and Shinoki, based on Allwohn’s teaching of dyes and pigments as equivalently useful in providing color to starch carriers.
add a starch and/or a dye component in an amount specified by Allwohn into the prodcuts of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.

Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,965,146 (hereafter, “Franzke” et al.) as applied to claims 1-3, 6-9, 12, 16, 18, and 19 above, and further in view of US 4,966,607 (hereafter, “Shinoki” et al.), JP2013053118 (hereafter, “Shimura”, translation of abstract enclosed), and DE102004060496A1 (hereafter, “Allwohn” et al.).
The teachings of Franzke have been delineated above.  	Franzke does not specify a dyed rice starch or a pigmented rice starch in particular.  Shinoki, Shimura, and Allwohn cure this deficiency.
Shinoki teaches dyed starches (see abstract, in particular).  Shinoki teaches the state of the art with regard to linking dye molecules to natural polymer molecules such as polysacchardies of cellulose or a protein fiber of wool or silk (see column 1, lines 22-25).  
Where both references pertain to dyeing of substrates such as fibers, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to add dyed starches as suggested by Shinoki in the invention of Franzke, with a reasonable expectation of success.  One wnould have been motivated to do so to facilitate good dye storage and delivery on a starch carrier as disclosed by Shinoki.
Shinoki does not specify a rice starch in particular.  Shimura cures this deficiency.
Shimura teaches hair dye compositions comprising a starch component among others.  The starch may be a rice starch (see abstract, in particular) and may be colored by specified dyeds (see abstract).
Both Shinoki and Shimura are directed to starch agents for use in carrying coloring components.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to substitute a rice starch in particular from the teachings of Shimura in place of the generally disclosed starches of Shinoki, with a reasonable expectation of success.  One would have been motivated to do so in the products of Franzkke and Shinoki in order to provide good coloring and color carrying capacity as specifically taught by Shimura where Shimura teaches good coloring effect, uniforming of dying, reduced dye dripping, and minimized hair damage (see “Basic Abstract”).
Moreover, Allwohn provides motivation for substituting a pigment for a dye.  Allwohn teaches hair treating agents to be applied to the hair (abstract, in particular).  It is noted that Allwohn generally allows for the inclusion of a carrier comprising ethanol (see [0008]) as well as polymer components (see [0003] in particular).  Allwohn teaches that natural polymers including starch may also be included (see [0024]).  Allwohn further teaches a hair dye embodiment wherein a dye may be included (see [0051]) and that pigments and direct hair dyes may similarly be included (see Allwohn claim 3 and [0009]) with specified colored pigments being named as desirably included.
	Franzke, Shinoki, and Allwohn are directed to hair treating formulations.  It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to substitute a pigment for a dye in the formulations of Franzke and Shinoki, based on Allwohn’s teaching of dyes and pigments as equivalently useful in providing color to starch carriers.  Further still, it would have been prima facie obvious to add a starch and/or a dye component in an amount specified by Allwohn into the prodcuts of Franzke, with a reasonable expectation of success.  With regard to the starch, one would have been motivated to do so in order to desirably adjust the thickness or viscosity of the product as taught by Allowhn (see [0037]).  With regard to the pigment, one would have been motivated to do so since Allwohn teaches equivalently useful colorants including dyes and specific pigments including those instantly claimed to desirably be included for their known hair coloring/dyeing effects.


Conclusion
No claim is allowed.  Copending application No. 16689626 in particular is being monitored for double patenting issues as prosecution progresses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336. The examiner can normally be reached Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AUDREA B CONIGLIO/             Primary Examiner, Art Unit 1617